Exhibit 99.1 Orion Marine Group Acquires Subaqueous Services, Inc. Houston, Texas, February 29, 2008 (NASDAQ: OMGI) Orion Marine Group, Inc. (the “Company”), a leading marine specialty contractor serving the heavy civil marine infrastructure sector, today announced it has acquired substantially all of the assets and business of Orlando, Florida based Subaqueous Service, Inc. (“SSI”) for $35 million in cash.The Company will fund the acquisition using a portion of its term loan bank facility and will operate the acquired assets under the name Subaqueous Services, LLC based in Jacksonville, Florida. SSI is a specialty dredging services provider that focuses on shallow water dredging projects in Florida and along the Atlantic Seaboard utilizing both mechanical and hydraulic cutter suction pipeline dredging.Over its 25 year history, SSI has provided services on projects such as the dredging of ports, inlets, and Florida’s intracoastal waterways as well as wetland creation, shoreline stabilization, beach nourishment, lake restoration, and port expansion to a variety of private and public customers.SSI estimates its 2008 revenues will be between $40 and $45 million with comparable EBITDA margins to Orion Marine Group’s long term goals. Orion Marine Group’s President and Chief Executive Officer, Mike Pearson, said, “This acquisition adds hydraulic cutter suction dredging capabilities to our east coast operations and allows the company to further expand its foot print for turn-key marine construction capabilities in the Florida and Atlantic Seaboard markets.By having this type of dredging services available in Florida, we will have the opportunity to attract new projects with enhanced capabilities to meet our customer’s complete marine contracting needs.” Subaqueous Services, LLC President Curtis Huggins, formerly with SSI said, “We are excited to be a part of the full-service capabilities Orion Marine Group provides.Our services further compliment Orion Marine Group’s Florida based marine operations with the equipment, manpower and expertise to provide top-quality dredging capabilities as we work together to meet and exceed our customers’ needs”. A brief discussion of this acquisition and questions will be addressed on Orion Marine Group’s live conference call of its fourth quarter and full year 2007 results on Thursday, March 6, 2008, at 10:00 a.m. Eastern Time/9:00 a.m. Central Time.To listen to a live broadcast of this briefing, visit the Investor Relations section of the Company’s website at www.orionmarinegroup.com.
